UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4738


UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD LAMONT LIGHTY, a/k/a Richard Dock,
a/k/a Bro, a/k/a Richard Duck, a/k/a Young,
a/k/a Black, a/k/a Melvin,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-04-72)


Submitted:   April 3, 2007                 Decided:   April 19, 2007


Before WILKINS, Chief Judge, and WIDENER and WILKINSON, Circuit
Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Onzlee Ware, WARE & HILL, L.L.P., Roanoke, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Morgan E. Scott, Jr.,
First Assistant United States Attorney, Georgianna Gaines, Third
Year Practice Law Student, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard     Lamont   Lighty    pleaded       guilty    to    one   count    of

conspiring to distribute cocaine base, see 21 U.S.C.A. § 846 (West

1999), and two counts of possessing a firearm in furtherance of a

drug trafficking offense, see 18 U.S.C.A. § 924(c)(1)(A) (West

Supp. 2006).     He now challenges his convictions and sentence.                 We

affirm in part and dismiss in part.



                                         I.

                                         A.

     We first consider Lighty’s claim that the district court

abused its discretion when it denied his motion to withdraw his

guilty plea.    See United States v. Ubakanma, 215 F.3d 421, 424 (4th

Cir. 2000) (stating standard of review). A defendant may withdraw

a guilty plea before sentencing if he “can show a fair and just

reason   for    requesting   the    withdrawal.”           Fed.   R.    Crim.    P.

11(d)(2)(B).      “[A]    ‘fair    and    just’   reason    ...    is   one     that

essentially challenges ... the fairness of the Rule 11 proceeding.”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992)

(en banc).     Having reviewed the record, we hold that Lighty failed

to carry his burden.      We therefore affirm the denial of his motion

to withdraw his guilty plea.




                                         2
                                      B.

     Next,   Lighty   claims   that     the   district     court   abused    its

discretion in denying counsel’s motion to withdraw.                See United

States v. Johnson, 114 F.3d 435, 442 (4th Cir. 1997) (stating

standard of review).    In evaluating whether the trial court abused

its discretion, we consider (1) the timeliness of the motion, (2)

the adequacy of the court’s inquiry, and (3) whether the attorney-

client conflict “was so great that it resulted in a total lack of

communication preventing an adequate defense.”                Id. (internal

quotation marks omitted).      After reviewing the record, we can find

no abuse of discretion.



                                      C.

     Turning to Lighty’s challenges to his sentence, we note that

as part of his plea agreement, Lighty waived the right to appeal

his sentence and any findings of fact the district court made

regarding drug quantity or any other guideline issue.                An appeal

waiver is valid if the defendant knowingly and intelligently agreed

to waive his right to appeal.        See United States v. Blick, 408 F.3d

162, 169 (4th Cir. 2005).

     Our review of the record reveals that the district court

conducted an adequate Rule 11 plea colloquy.          The court questioned

Lighty   regarding    the   appeal    waiver,   and   he    stated    that    he

understood the waiver. Because Lighty presents no basis to suggest


                                       3
that his appeal waiver was not knowingly and intelligently made,

his attempts to challenge his sentence on appeal are foreclosed by

the waiver provisions in his plea agreement.



                                      II.

      For the reasons stated above, we affirm Lighty’s conviction

and   dismiss   the   portion   of    Lighty’s   appeal   challenging   his

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                     AFFIRMED IN PART; DISMISSED IN PART




                                       4